Citation Nr: 0611516	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  04-24 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for a psychiatric disorder, to include schizophrenia and 
depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel
INTRODUCTION

The veteran had active service from February 1962 to December 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  The veteran's application to reopen the claim of service 
connection for a psychiatric disorder was previously denied 
in December 1998.

2.  The evidence presented since December 1998 is cumulative 
of that previously considered.  


CONCLUSIONS OF LAW

1.  The December 1998 RO decision declining to reopen the 
claim of service connection for a psychiatric disorder is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2005).

2.  New and material evidence sufficient to reopen a claim 
for service connection for a psychiatric disorder has not 
been presented.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to assist and notify

In December 2003, the RO sent a letter to the veteran 
providing the notice required by § 5103(a) and § 3.159(b) for 
a request to reopen a claim for service connection.  Although 
this notice post-dates the initial adjudication, no prejudice 
resulted because the claim was subsequently readjudicated 
without taint from the prior adjudication.  Because service 
connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining service and post-service medical records, and 
providing RO and Board hearings.  The duty to notify and 
assist has been satisfied.

Whether there is new and material evidence

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The veteran was denied service connection for a psychiatric 
disorder in December 1998.  Records considered included the 
veteran's service medical records (SMRs) and post-service 
hospital records dating in 1996.

The December 1998 RO decision is final based on the evidence 
then of record.  38 U.S.C.A. § 7105.  However, a claim will 
be reopened if new and material evidence is submitted.  38 
U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  In making this 
determination, the Board must make its own independent 
determination as to whether the evidence is new and material, 
regardless of what the RO determined, by looking at all of 
the evidence submitted since the last time the claim was 
finally disallowed on any basis.  In the present case, this 
means that the Board must look at all the evidence submitted 
since the December 1998 decision.  

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Although the veteran has submitted new evidence, these 
records are not material, as they tend to prove facts that 
had already been established in the December 1998 RO 
decision, that the veteran suffers from a mental disorder, 
variously diagnosed, without it being attributed to active 
service by any medical professional.  Although the veteran 
has testified that his psychiatric disorders stem from 
service, he, as a layperson, is not competent to offer 
medical opinions or diagnoses.  

In the absence of new and material evidence, the claim for 
service connection may not be reopened.


ORDER

New and material evidence to reopen a claim for a psychiatric 
disorder, to include schizophrenia and depression, has not 
been presented, and the claim to reopen is denied.




____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


